Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-13-2007

Salkeld v. Tennis
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1776




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Salkeld v. Tennis" (2007). 2007 Decisions. Paper 438.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/438


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-348                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 07-1776
                                ________________

                               TONY C. SALKELD,


                                         Appellant


                                         v.

                     FRANKLIN TENNIS, Individually and in
                       official capacity as Superintendent at
                   S.C.I. Rockview; FRANCES DOUGHERTY,
                          Ind. & in his official capacity as
                      business mgr. at S.C.I. Rockview; ALL
                   OTHERS WORKING IN THE MAIL ROOM

                    ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                              (D.C. No. 05-cv-00225)
                  District Judge: Honorable Thomas I. Vanaskie
                  _______________________________________

 Submitted For Possible Dismissal as Untimely, Possible Dismissal under 28 U.S.C. §
  1915(e)(2)(B), or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  August 16, 2007
      Before: MCKEE, FUENTES AND VANANTWERPEN, Circuit Judges

                             (Filed September 13, 2007)
                            _______________________

                                    OPINION
                            _______________________

PER CURIAM
       Appellant Tony Salkeld, an inmate at the State Correctional Institution at

Rockview in Bellefonte, Pennsylvania, filed a complaint under 42 U.S.C. § 1983 alleging

that the defendants violated his right of access to the courts. The District Court dismissed

the action for failure to state a claim upon which relief can be granted. The District Court

also dismissed Salkeld’s motion to restrain SCI-Rockview from opening “privileged”

mail concerning legal issues because Salkeld had failed to file a brief in support of his

motion as required by a local rule. Salkeld filed an appeal.1 Because no substantial

question is presented, L.A.R. 27.4, we will summarily affirm the District Court’s order.

         We need not repeat the details of Salkeld’s claims here as they are well-known to

the parties and are summarized in the District Court’s memorandum. In brief, Salkeld

contends his constitutional right of access to the courts was violated when the prison did

not advance him sufficient funds to mail a state court filing in a timely fashion. Salkeld

contends that because defendants’ actions prevented him from timely filing a statement of

issues complained of on appeal in the Pennsylvania Superior Court, all of his appellate

issues were waived. Salkeld further contends that the Pennsylvania Department of

Corrections’ inmate mail policy (policy number DC-ADM 803) is unconstitutional

because it does not provide for the advancement of funds to non-indigent inmates for

legal mail.


   1
      We have jurisdiction pursuant to 28 U.S.C. § 1291. The parties were previously
advised that this appeal was listed for possible dismissal as untimely. However, Salkeld
filed a motion under Federal Rule of Appellate Procedure 4(a)(6) which was granted by
the District Court. Accordingly, the instant appeal is properly before us.
                                             2
       We agree that the District Court properly dismissed Salkeld’s claims, but for

different reasons. See Erie Telecomms. v. Erie, 853 F.2d 1084, 1089 & n.10 (3d Cir.

1988) (an appellate court may affirm a correct decision by a lower court on grounds

different than those used by the lower court in reaching its decision). An inmate alleging

a violation of Bounds v. Smith, 430 U.S. 817 (1977), must show an actual injury, a

requirement that derives from the doctrine of standing. Lewis v. Casey, 518 U.S. 343,

349 (1996). Specifically, the inmate must show that the alleged shortcomings in the

prison policy “hindered his efforts to pursue a legal claim.” Id. at 351. See also Reynolds

v. Wagner, 128 F.3d 166, 183 (3d Cir. 1997) (no First Amendment right to subsidized

mail). However, the injury requirement is not satisfied by just any type of frustrated legal

claim; the legal claim must relate to a direct or collateral challenge to a prisoner’s

sentence or conditions of confinement. Lewis, 518 U.S. at 349 (“Impairment of any other

litigating capacity is simply one of the incidental (and perfectly constitutional)

consequences of conviction and incarceration.”) (emphasis in original). Here, Salkeld

alleged only that he was unable to timely file a statement of matters appealed from in a

“civil matter” pending in Pennsylvania state court. Further, the state court docket

attached to Salkeld’s amended complaint shows that he was a defendant in that civil

litigation. Accordingly, the District Court properly dismissed Salkeld’s amended

complaint. We also find no error in the District Court’s decision deeming Salkeld’s

motion for a temporary restraining order withdrawn because of Salkeld’s failure to

comply with a local rule requiring the timely filing of a supporting legal brief.

                                              3
       For the foregoing reasons, no substantial question is presented and we will affirm

the order of the District Court.




                                            4